PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/686,199
Filing Date: 25 Aug 2017
Appellant(s): American Axle & Manufacturing, Inc.



__________________
Michael D. Zalobsky
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed June 30th, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 15th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.
	Claims 36, 39, 42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Nehse (US 7,857,725). Nehse was cited on the PTO-892 provided to
Applicant on December 14th, 2018.
	Claims 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being
unpatentable over Nehse (US 7,857,725), in view of Dudley (“GEAR HANDBOOK -
The Design, Manufacture, and Application of Gears”). See attachment provided to
Applicant on December 14th, 2018.
	Claims 36, 39, 42 and 44-45 are rejected under 35 U.S.C. 103 as being
unpatentable over Valente et al. (US 9,028,358) cited in the IDS filed August 25th,
2017, hereinafter Valente, in view of Nehse (US 7,857,725).
	Claims 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being
unpatentable over Valente (US 9,028,358), in view of Nehse (US 7,857,725), and in
view of Dudley (“GEAR HANDBOOK - The Design, Manufacture, and Application
of Gears”).

(2) Response to Argument
	Claims 36, 39, 42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Nehse (US 7,857,725). Nehse was cited on the PTO-892 provided to
Applicant on December 14th, 2018.
Appellant argues that “Appellant notes that Claim 36 recites in part: "wherein the differential gearset is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs". Appellant submits that Nehse does not disclose a differential gearset that is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs and as such, Nehse is not a single prior art reference that discloses each element of the claim under consideration. Accordingly, Appellant respectfully submits that Nehse does not present a prima facie case of anticipation for Claim 36” (p. 8).
Paragraph [0045] of the Appellant’s published application discloses: 
“It will be appreciated that the sun gear 278 and the planet carrier 270 can be considered to be differential outputs of the second differential 130. The internal gear 266, planet gears 274, and sun gear 278 can have an asymmetrical gear ratio, such that when the internal gear 266 receives input torque from the input gear 122, and the planet gears 274 and the sun gear 278 can cooperate to provide an output torque to the planet carrier 270 that is greater than the output torque to the sun gear 278 under ideal conditions (e.g., when equal rotational resistance is applied to both the sun gear 278 and the planet carrier 270, such as when the vehicle 10 is driving in a straight path with full traction at both the left and right wheels)” (emphasis added). 
Appellant’s specification clearly describes that planetary differential gearsets of the disclosed type have asymmetrical gear ratios. While Nehse does not explicitly disclose the recited term “asymmetrical gear ratio”, the prior art clearly teaches a planetary differential gearset (Fig. 1, “double planetary gear set” 11) comprising an internal gear (“internal geared wheel” 10), planet gears (“planet gears” 13), a first differential output (“planet carrier” 14) and a second differential output (“gearwheel” 15). This disclosed planetary differential structure is identical to Appellant’s planetary differential gearset, so one of ordinary skill in the art would appreciate that the Nehse’s planetary differential gearset would function identically to Appellant’s differential including the asymmetrical gear ratio. It is noted that claim 36 recites in part, “wherein the differential gearset is configured with a predetermined asymmetrical gear ratio”, which is a functional limitation. Since the prior art discloses a device that can inherently perform the claimed function due to its identical structure, the functional language is deemed to be anticipated by the prior art (MPEP 2114).

Appellant additionally argues that “Examiner relies on Figure 1 of Nehse, stating that the because the sun gear (15) and the planet carrier (14) have different diameters, the differential assembly of Nehse necessarily has a predetermined asymmetrical gear ratio. In this regard, the Examiner has stated that “Nehse accomplishes an asymmetrical gear ratio through the configuration as saeen in Examiner Fig. 1 [reproduced at right] where the planet carrier (14) generates more torque via a larger moment arm (d2) as compared to a smaller moment arm (d1) of the sun gear (15).” Appelant submits that the Examiner's analysis is wholly incorrect as it neglects the fact that both the planet carrier (14) and the sun gear (15) are permitted to rotate relative to one another. This is key to understanding that torque will equalize between the planet carrier (14) and the sun gear (15), despite the fact that these two elements have moment arms of different lengths” (p. 9).  
It is noted that Appellant’s own disclosure acknowledges that a planet carrier produces more torque than a sun gear within a planetary differential gearset under ideal conditions. See Paragraph [0045] of the Appellant’s published application, cited above. Additionally, Appellant’s planetary differential also includes a sun gear and a carrier that are permitted to rotate relative to one another, yet a difference in torque between the two elements still exists.  If Appellant’s argument about the prior art is correct, then Appellant’s own differential won’t be able to produce the claimed asymmetrical gear ratio either, because the torque will equalize across the sun gear and carrier.  Accordingly, it is maintained that the planet carrier (Fig. 1, 14) taught by Nehse produces more torque than the sun gear (15) under ideal conditions.

	Appellant additionally argues that “Appellant notes that the principal of inherency may be relied upon where a prior art reference relied on does not expressly disclose a minor aspect of the claimed invention. As stated by the Federal Circuit: To serve an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference and that it would be so recognized by persons of ordinary skill. Cont'I Can Co. USA v. Monsanto Co., 948 F.2d 1264, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991). Furthermore, "[i]nherency . .. may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient." In re Oelrich, 666 F.2d 578, 581, 212 USPQ 323, 326 (C.C.P.A. 19081) (quoting Hansgrig v. Kemmer, 102 F.2d 212, 214, 40 USPQ 665, 667 (C.C.P.A. 1939) (emphasis in original). Appellant submits that the Office cannot establish that the missing descriptive matter in Nehse (i.e., a differential gearset that is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs) is necessarily present in the thing described in Nehse and that it would be so recognized by persons of ordinary skill” (p. 10).
MPEP 2131 states “The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements of the planetary differential gearset (Fig. 1, 11) taught by Nehse were clearly identified in the rejection, and one of ordinary skill in the art would appreciate that planetary differential gearsets have intrinsic characteristics that are not necessarily shown or discussed. Furthermore, inherency was not relied upon in the Final Office Action mailed November 15th, 2021, rather careful consideration and weight was given to the recited “asymmetrical gear ratio” based on the Appellant’s disclosure. 
Paragraph [0003] of the Appellant’s published application discloses: 
“vehicle differentials are typically designed to have a 50/50 split of power between the left and right outputs of the differential during such vehicle operating conditions. However, it has been found that losses can occur through the disconnecting clutch which can result in the actual power output to the wheels being greater on the non-clutched side than the clutched side” (emphasis added). 
Paragraph [0045] discloses: 
	“The internal gear 266, planet gears 274, and sun gear 278 can have an asymmetrical 	gear ratio, such that when the internal gear 266 receives input torque from the input gear 122, 	and the planet gears 274 and the sun gear 278 can cooperate to provide an output torque to 	the planet carrier 270 that is greater than the output torque to the sun gear 278” (emphasis 	added) and paragraph [0047] discloses “output torque provided by the sun gear 278 to the 	second output (e.g., fourth half shaft 146 shown in FIG. 1) is approximately 49.4%, while the 	output torque provided by the planet carrier 270 to the clutch 134 is approximately 50.6% 	when equal rotational resistance is applied to both the first and second output members (e.g., 	half-shafts 142, 146 shown in FIG. 1), such as the vehicle travels in a straight line and the left and 	right wheels have full traction” (emphasis added). 
From the Appellant’s disclosure, it is understood that there is slightly more torque generated from planet carriers than sun gears within differential planetary gearsets and this slight difference in torque can be utilized to offset frictional losses associated with a disconnecting friction clutch so that equal torque at left and right wheels can be accomplished. With this understanding, the prior art was searched for disconnecting planetary differential gearsets having planet carriers that output torque to a disconnecting friction clutch. Nehse clearly teaches a disconnecting planetary differential gearset having this structure that is identical to Appellant’s claimed differential.

	Claims 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being
unpatentable over Nehse (US 7,857,725), in view of Dudley (“GEAR HANDBOOK -
The Design, Manufacture, and Application of Gears”). See attachment provided to
Applicant on December 14th, 2018.
	Appellant’s argues that “Appellant submits that the combination of Nehse and Dudley does not present a prima facie case of obviousness because neither Nehse nor Dudley, let alone the combination of Nehse and Dudley, teaches or suggests a differential gearset that is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs” (p. 11-12).
The limitation identified by Appellant appears in claim 36 and not claims 37-38, 40-41 and 43. It is noted that Nehse was relied upon for the “asymmetrical gear ratio”, so Dudley need not also disclose it. Without any particular argument to address, claims 37-38, 40-41 and 43 remain unpatentable over Nehse in view of Dudley.

	Claims 36, 39, 42 and 44-45 are rejected under 35 U.S.C. 103 as being
unpatentable over Valente et al. (US 9,028,358) cited in the IDS filed August 25th,
2017, hereinafter Valente, in view of Nehse (US 7,857,725).
Appellant’s argues that “Appellant notes that neither Valente et al. or Nehse teaches or suggests a differential gearset that is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs as is set forth in Claim 36. Appellant notes that neither Valente et al. or Nehse expressly describes a differential gearset having an asymmetrical gear ratio that is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs” (p. 12). 
Appellant’s specification clearly describes that planetary differential gearsets of the disclosed type have asymmetrical gear ratios (see ¶ [0045] passage above). While Valente does not explicitly disclose the recited term “asymmetrical gear ratio”, the prior art clearly teaches a planetary differential gearset (Fig. 1, “differential assembly” 18) comprising an internal gear (“ring gear” 16), planet gears (“planet gears” 114), a first differential output (“planet carrier” 112) and a second differential output (“sun gear” 116). This disclosed planetary differential structure is identical to Appellant’s planetary differential gearset, so one of ordinary skill in the art would appreciate that the Nehse’s planetary differential gearset would function identically to Appellant’s differential including the asymmetrical gear ratio. It is noted that claim 36 recites in part, “wherein the differential gearset is configured with a predetermined asymmetrical gear ratio”, which is a functional limitation. Since the prior art discloses a device that can inherently perform the claimed function due to its identical structure, the functional language is deemed to be anticipated by the prior art (MPEP 2114).
	Appellant additionally argues that “Appellant submits, too, that a person of ordinary skill in the art would not understand the missing descriptive matter (i.e., a differential gearset with an asymmetrical gear ratio) is necessarily present in the thing described in either Valente et al. or Nehse and that it would be so recognized by persons of ordinary skill” (p. 12-13). 
Examiner respectfully disagrees. One of ordinary skill in the art would understand that a planet carrier produces slightly more torque than a sun gear because the Appellant’s disclosure describes this intrinsic characteristic as an asymmetrical gear ratio. Since the prior art discloses a device that can inherently perform the claimed function due to its identical structure, the functional language is deemed to be anticipated by the prior art (MPEP 2114).
	
	Claims 37-38, 40-41 and 43 are rejected under 35 U.S.C. 103 as being
unpatentable over Valente (US 9,028,358), in view of Nehse (US 7,857,725), and in
view of Dudley (“GEAR HANDBOOK - The Design, Manufacture, and Application
of Gears”).
	Appellant argues that “Appellant submits that the combination of Valente et al., Nehse and Dudley does not present a prima facie case of obviousness because none of Valente et al., Nehse and Dudley, let alone the combination of Valente et al., Nehse and Dudley, teaches or suggests a differential gearset that is configured with a predetermined asymmetrical gear ratio such that relatively more torque is output through the first differential output than the second differential output when the differential gearset is driven by the input gear and equal rotational resistance is applied to both of the first and second differential outputs” (p. 13-14).
The limitation identified by Appellant appears in claim 36 and not claims 37-38, 40-41 and 43. It is noted that Nehse was relied upon for the “asymmetrical gear ratio”, so Dudley and Valente need not also disclose it. Without any particular argument to address, claims 37-38, 40-41 and 43 remain unpatentable over Valente in view of Nehse and Dudley.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
	/J.J.T./	Examiner, Art Unit 3659                                                                                                                                                                                                        
	July 18th, 2022

Conferees:
	/DAVID R MORRIS/
	Acting Supervisory Patent Examiner, Primary Examiner, Art Unit 3659                                                                                                                                                                                                      
	/MATTHIEU F SETLIFF/           RQAS, OPQA                                                                                                                                                                                             

	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.